--------------------------------------------------------------------------------

Exhibit 10.150
 
JOINDER TO SUBSIDIARY GUARANTY


The undersigned (the “Guarantor”) joins in the Subsidiary Guaranty dated as of
May 1, 2006 from the Guarantors named therein in favor of the Holders, as
defined therein, and (i) jointly and severally with the other Guarantors under
the Subsidiary Guaranty, guarantees to the Holders from time to time of the
Notes the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and the full and prompt performance and observance of
all Obligations (as defined in Section 2 of the Subsidiary Guaranty), (ii)
accepts and agrees to perform and observe all of the covenants set forth
therein, (iii) waives the rights set forth in Section 5 of the Subsidiary
Guaranty, (iv) waives the rights, submits to jurisdiction, and waives service of
process as described in Section 11 of the Subsidiary Guaranty and (v) agrees to
be bound by all of the terms thereof, and the Guarantor represents and warrants
to the Holders that:


(a)           the Guarantor is validly existing and in good standing or
equivalent status under the laws of its jurisdiction of organization and has the
requisite power and authority to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged;


(b)           the Guarantor has the requisite power and authority and the legal
right to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and
to perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;


(c)           the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(d)           the execution, delivery and performance of this Joinder will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of the Guarantor or any
requirement of law;


(e)           except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Joinder;
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           no litigation, investigation or proceeding of or before any
arbitrator or governmental authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its properties or
revenues with respect to this Joinder, the Subsidiary Guaranty or any of the
transactions contemplated hereby or thereby;


(g)           the execution, delivery and performance of this Joinder will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or bylaws of the Guarantor or of any securities issued by the Guarantor;
and


(h)           after giving effect to the transactions contemplated herein, (i)
the present fair salable value of the assets of the Guarantor is in excess of
the amount that will be required to pay its probable liability on its existing
debts as said debts become absolute and matured, (ii) the Guarantor has received
reasonably equivalent value for executing and delivering this Joinder, (iii) the
property remaining in the hands of the Guarantor is not an unreasonably small
capital, and (iv) the Guarantor is able to pay its debts as they mature.


Capitalized Terms used but not defined herein have the meanings ascribed in the
Subsidiary Guaranty.  This Joinder shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance.


[Signature Page Follows]


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as December 31, 2010.





  ALLIANCE DATA RETAIL SERVICES, LLC               By
/s/ Hugh M. Hayden
  Name  
Hugh M. Hayden
  Title
Senior Vice President


 

--------------------------------------------------------------------------------